
	

113 HR 1110 IH: Tsunami Forecasting and Warning Improvement Act of 2013
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1110
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Pierluisi (for
			 himself, Mrs. Christensen,
			 Mr. Serrano,
			 Mr. Faleomavaega, and
			 Ms. Bordallo) introduced the following
			 bill; which was referred to the Committee
			 on Science, Space, and Technology
		
		A BILL
		To amend the Tsunami Warning and Education Act to direct
		  the Administrator of the National Oceanic and Atmospheric Administration,
		  through the National Weather Service, to establish, maintain, and operate an
		  additional tsunami forecast and warning center for the improvement of the
		  evaluation of tsunami risk to, and the dissemination of forecasts and tsunami
		  warning bulletins for, the public in Puerto Rico and the United States Virgin
		  Islands.
	
	
		1.Short titleThis Act may be cited as the
			 Tsunami Forecasting and Warning
			 Improvement Act of 2013.
		2.Improvement of Tsunami
			 Forecasting and Warning Program
			(a)In
			 generalSection 4(d)(1) of
			 the Tsunami Warning and Education Act (33 U.S.C. 3203(d)(1)) is amended—
				(1)in subparagraph
			 (B) by striking and after the semicolon;
				(2)by redesignating
			 subparagraph (C) as subparagraph (D); and
				(3)by inserting after
			 subparagraph (B) the following:
					
						(C)a Caribbean Tsunami Warning Center in
				Puerto Rico;
				and
						.
				(b)Effective
			 dateThe amendments in subsection (a) shall apply 90 days after
			 the date of enactment of this Act.
			
